Citation Nr: 0931960	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  99-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for additional disability resulting from the failure 
of Department of Veterans Affairs medical personnel to 
correctly diagnose the Veteran's back disorder in 1988-1989.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active service from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran requested and was scheduled to testify before a 
Veterans Law Judge at the RO in March 2004, but he failed to 
appear to testify and has not requested the hearing be 
rescheduled.

The Board remanded this case for further development in 
January 2005.  The file has now been returned to the Board 
for further appellate review.


FINDING OF FACT

The Veteran did not incur additional disability as a result 
VA medical diagnosis in 1988-1989.


CONCLUSION OF LAW

Benefits pursuant to the provisions of 38 U.S.C. § 1151 for 
additional disability caused by failure of VA medical 
personnel to correctly diagnose the Veteran's back disorder 
in 1988-1989 are not warranted.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to compensation for 
additional disability due to incorrect VA medical diagnosis.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The rating decision on appeal was issued prior to enactment 
of the VCAA.  However, during the course of the appeal VA 
sent letters to the Veteran in July 2002, August 2003, 
February 2005 and February 2008 advising him of the VCAA and 
duties to notify and assist in the development of a claim for 
compensation under 38 U.S.C.A. § 1151.  

Although these letters were sent after the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice, the originating agency 
readjudicated the claim based on all evidence of record prior 
to the readjudication of the claim in May 2009.  There is no 
indication in the record or reason to believe the ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes VA and non-VA outpatient records were 
obtained, and the Veteran was afforded an appropriate VA 
examination to determine whether he incurred additional 
disability as a result of VA treatment.  The Veteran's 
current symptomology is not relevant to the issue on appeal, 
which is causation, so remand for additional examination is 
not warranted.  The Veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim, and the Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.



Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

Claims for compensation under 38 U.S.C. § 1151 that were 
submitted prior to October 1, 1997, are adjudicated under the 
provisions of 38 C.F.R. § 3.358, while claims submitted on or 
after October 1, 1997, are adjudicated under the provisions 
of 38 C.F.R. § 3.361; see VAOPGCPREC 40-97.  As the instant 
claim was filed in May 1996, 38 C.F.R. § 3.358 applies to 
this case.  

Where it is determined there is an additional disability 
resulting from a disease or injury of aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation training, compensation will be 
payable for such additional disability.  38 C.F.R. 
§ 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition that the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).

Compensation will not be payable under 38 C.F.R. § 3.358 for 
the continuance or natural progress of the disease or injury 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished, unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
that disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).

Under 38 C.F.R. § 3.358(c), the following considerations will 
govern in determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or aggravation of such disease or injury or an aggravation of 
an existing disease or injury and not merely coincidental 
therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or in appropriate cases the veteran's 
representative.  "Necessary consequences" are those that 
are certain to result from or were intended to result from 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain to result from 
a treatment will not be uncertain or unintended solely 
because they had not been determined at the time consent was 
given that treatment would in fact be administered.
  
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran asserts VA medical providers failed to adequately 
diagnose his back disorder in December 1988-January 1989, 
resulting in consequent additional spinal disability with 
attendant bowel/bladder dysfunction.

VA treatment records prior to December 1988 show the Veteran 
began complaining of back spasm and pain beginning in August 
1960.  A radiology report in March 1987 showed no disc 
herniation or degenerative disease, but bone scan was 
recommended because there were abnormal whitish spots through 
the bones.  In April 1987 a VA bone scan of the whole body, 
with spot views of the spine and pelvis, showed abnormal 
activity in the ninth dorsal and fourth lumbar vertebrae, 
possibly due to collapse of those vertebrae.  X-ray of the 
lumbar spine in April 1987 showed no degenerative changes or 
other bony abnormality, although there was increased bone 
density which might have been within the normal variation.

In May 1987 the Veteran was admitted to VA for inpatient 
evaluation of low back pain and abnormal bone scan.  During 
inpatient treatment a nerve conduction study (NCS) was 
performed showing no evidence of lumbar radiculopathy or 
peripheral neuropathy.  The discharge diagnosis was lower 
back pain of musculoskeletal origin.

A VA radiology report in May 1987 showed an impression of 
sclerotic expanded L4 vertebra compatible with Paget's 
disease, mild degenerative disc disease (DDD) and 
degenerative arthritis L4-5 and diffuse mild vertebral 
osteophytosis.  Thereafter the Veteran received VA treatment 
for low back pain in July-August 1987 and October 1987, 
variously characterized as "low back pain of questionable 
etiology" and as "recurrent lumbosacral strain."

The Veteran injured his back in a lifting accident at his 
workplace on December 10, 1988.

On December 13, 1988 the Veteran presented to the VA clinic 
complaining of intermittent low back pain, with leg spasms 
for the past four days.  The Veteran reported a history of 
low back pain since 1974 but worse over the past two years; 
he did not mention the new workplace injury.  He noted 
occasional urinary incontinence and occasional "loose 
feeling" into the side of the left leg.  On clinical 
examination reflexes were symmetric, straight leg raising 
(SLR) was negative, and range of motion (ROM) of the low back 
was fair.  X-rays showed evidence of mild osteophytes at L5 
but no other abnormality was seen and disc spaces were 
normal.  

On December 28, 1988 the Veteran presented to the VA clinic 
complaining of high blood pressure; he did not mention low 
back pain or urinary complaints.  Computed tomography (CT) 
study of the lumbar spine showed L3-4 as unremarkable, L4-5 
with central bulge but doubtful for herniation, and L5-S1 
with an asymmetric bulge to the left; herniated disc could 
not be ruled out and MRI was suggested.

A VA request for neurosurgery consult in January 1989 cited 
recurrent low back pain with negative neurological 
examination and no evidence of herniated disc.  The Veteran 
was attending physical therapy with heat, massage, 
transcutaneous electronic nerve stimulation (TENS), and 
aquatherapy.

A VA neurosurgery clinic note dated on January 12, 1989 cites 
a three-year history of low back pain and hip discomfort with 
left thigh pain, not relieved by wearing a back brace or 
corset.  The Veteran cited occasional difficulty with urinary 
control although bowel function was okay, and he stated both 
legs tended to fall asleep.  The Veteran had been out of work 
since December 12, 1988.  On examination neurological 
examination was negative; there was decreased ROM of the low 
back and there was pain at the lumbosacral junction.  X-ray 
of the hip was negative; CT of the lumbosacral spine was 
positive for osteophytes at L5-S1 and bulge at L4-5.  There 
was no indication for surgery, and physical therapy was 
ordered.

A VA treatment note on January 18, 1989 shows complaint of 
intermittent back pain with numbness in both thighs.  The 
clinical impression was degenerative joint disease, to be 
treated by physical therapy.

A VA treatment note dated on January 19, 1989 requests 
appointment for CT scan due to recurrence of back symptoms of 
lower back pain and numbness; medications ordered during VA 
treatment on December 13 had helped to some degree but the 
Veteran was still uncomfortable and unable to return to work.

The Veteran had VA physical therapy in January-February 1989 
for chronic lumbosacral strain, with some improvement 
attributed to the TENS unit.  On February 10 the Veteran was 
discharged from physical therapy due to non-attendance.

On February 16, 1989 the Veteran presented to the VA 
neurosurgery clinic complaining of constant backache.  He 
denied leg pain, tingling, or urinary or bowel incontinence.  
The clinician again noted there was no indication for 
surgery.  

Thereafter, VA MRI of the lumbosacral spine in July 1989 
showed abnormalities at T9 and L4 and DDD with lateral bulge 
at L5-S1 and narrowing at L3 to L5.  VA EMG in September 1989 
showed bilateral radiculopathy L1-2 and L5-S1.  

A VA request for genitourinary (GU) clinic consult in October 
1989 cited history of urinary incontinence for two year and 
enlarged prostate. 

A  VA rehabilitative medicine service (RMS) clinic note in 
November 1989 showed complaint of intermittent low back pain, 
relieved by medication.  Clinical examination showed 
increased lordosis but normal gait.  The diagnosis was 
chronic low back pain and stable lumbar spondylosis; 
treatment plan was to continue pain medication and discharge 
from RMS.

Thereafter the Veteran was treated frequently by VA for 
complaints of back pain, but nothing in those treatment notes 
pertains to the treatment provided by VA in December 1988 or 
January 1989.  A treatment note dated in November 1991 stated 
the Veteran's most recent VA MRI (in July 1989) showed a 
bulging disc at L5-S1 but no herniation or compression of the 
underlying thecal sac.

The record contains extensive documentation of the Veteran's 
claim for worker compensation benefits resulting from his 
December 1988 back injury, including conflicting opinions by 
several physicians on the issue of whether the Veteran's 
current back disorder was caused by the December 1988 
workplace injury, based on differing interpretations of CAT 
scans and MRI reports before and after December 1988.  The 
worker compensation board eventually found the Veteran to be 
permanently partially disabled by the December 1988 injury 
but denied permanent total disability.  There is nothing in 
the worker compensation file addressing any inadequacy in 
diagnosis or treatment by VA in December 1988 or January 
1989. 

The Veteran received VA inpatient care in April-May 1993 for 
uncontrolled hypertension.  X-rays taken during the course of 
the treatment showed osteoarthritis of the thoracic spine at 
T9 and T10; the discharge diagnosis was degenerative 
spondylosis of the thoracic spine.

The Veteran had a VA examination of the spine in May 1997 in 
which the examiner noted history of back injuries in 1977 and 
December 1988.  The Veteran reported lower back pain with 
radiation to the left lower extremity; he also reported 
difficulty controlling his bladder and bowels.  The examiner 
performed a clinical examination and noted observations in 
detail; the diagnosis was history of back injury in 1977 and 
1988, history of discogenic disease of the lumbar spine L4-
L5, sciatica on the left with urinary and bowel incontinence 
secondary to discogenic arthritis of the lumbar spine, and 
degenerative arthritis of the lumbar spine.  There is nothing 
in the report indicating inadequate diagnosis or treatment by 
VA in December 1988 or January 1989. 

The Veteran had a VA examination of the spine in October 2005 
by Dr. CB.  The examiner reviewed the claims file and noted 
the Veteran had an on-the-job injury in 1976 and a bone scan 
in Montrose in 1987 that showed abnormal L4 and T10.  The 
Veteran stated he had a CT scan at Albany VAMC with no 
diagnosis.  Dr. CB performed a clinical examination and 
stated he could not arrive at a current diagnosis; 
accordingly he could not state an opinion as to whether the 
treatment rendered by VA resulted, caused or permanently 
worsened any back disorder.  Dr. CB recommended the 
examination be repeated by a specialist at another hospital.

The Veteran had a VA examination by Dr. SR in October 2006.  
The Veteran stated he believed VA had misread his X-rays from 
1989 to the present.  The Veteran reported he saw a CT scan 
abnormality at Albany VAMC in 1989 and ever since his records 
had been disappearing and he had been denied treatment 
despite extensive tests including MRI, CT scans, bone scans 
and myelograms/MRI.  The Veteran asserted he should have had 
surgery years ago to correct spinal osteophytes that 
punctured a nerve root and injured the legs, bowel and 
bladder.  No physician had ever expressed this theory to the 
Veteran, although he had been seen by numerous specialists. 

The Veteran stated he had injured his back in workplace 
accidents in 1979 and 1988, for which he was awarded 
workman's compensation benefits.  Immediately after the 
workplace injury in 1988 he developed bladder incontinence 
and saw the head of neurosurgery at the Albany VAMC, who told 
the Veteran there was nothing wrong with him and to return to 
work, although he never entered the opinion into the medical 
record.  The Veteran stated he had bladder problems ever 
since.  

The examiner, Dr. SR, reviewed the file and noted the 
presence of a radiology report from Albany VAMC dated March 
21, 1988 showing bulging disc at L4-5 and L5-S1 as well as 
mild osteophytes on L5; radiology reports of the thoracic 
spine taken on the same day showed no acute thoracic fracture 
but mild convexity mid-thoracic curvature associated with 
hypertrophic degenerative changes.  The Veteran informed Dr. 
SR that these X-rays had been misread, as he (the Veteran) 
could demonstrate by bringing in personal copies of those X-
rays.  Dr. SR stated that if the Veteran brought the X-rays 
in he (Dr. SR) would review them with the radiologist.

Dr. SR entered an addendum later in October 2006 stating he 
had reviewed the X-rays and CT scan from 1991 and 1998 and 
found no evidence therein of conus pressure that may have 
been causing incontinence.  There was no evidence of anything 
that had been overlooked in the Veteran's early treatment.  
Dr. SR explained these findings to the Veteran.

Dr. SR reviewed the file in August 2007 and stated he had 
been unable to find any neurosurgical or physician notes 
dated from March 1988, and no films were available.  Without 
this information it was not possible to make a determination 
as to whether the treatment rendered by VA at that time 
permanently caused or worsened any spinal or neurological 
disability.

In January 2008 the Veteran submitted a CD-ROM with 
photographs he contends were taken in an MRI at Albany VAMC 
in November 2007 (presumably the Veteran meant to say 
November 1987, since the Veteran asserted in his accompanying 
letter that he had been denied access to these photographs 
for the past 20 years).

Dr. CB reviewed the file in March 2009 and stated he could 
not resolve the issue without resorting to mere speculation.

The Veteran had a VA examination by Dr. HS in April 2009.  
Dr. HS reviewed the claims file for several hours.  The 
Veteran described a workplace injury in 1988 that caused back 
pain radiating down the legs; he was seen by VA three days 
later and sent for CT scan.  After another week he went to 
the VA ER and was referred to neurosurgery, which declared 
the Veteran to be okay to return to work.  The Veteran noted 
urinary incontinence a month later and was sent for MRI.  
After passage of another month or two the Veteran was 
admitted for 10 days of inpatient testing, where something 
was found to be wrong at L4 and T9.  At that point the 
Veteran became fed up with VA for not taking care of his pain 
and he left to find treatment by a private provider.  The 
Veteran also asserted VA was hiding things from him.

Dr. HS detailed the documented chronology of the Veteran's 
treatments for back complaints and bowel/bladder complaints 
from July 1958 through October 2006.  Dr. HS also performed a 
clinical evaluation of the Veteran and reported his findings 
in detail.  Dr. HS stated there is currently multilevel 
degenerative disc disease (DDD) of the lumbosacral spine with 
EMG evidence of radiculopathy; there had been extensive 
treatment over the years by many outside specialists, none of 
whom chose to take any route other than continuation of 
conservative care.  There was ample evidence of significant 
low back symptoms including leg spasm prior to the injury of 
December 1988, and evidence of prostate-type urinary symptoms 
predating the December 1988 injury but no specific mention of 
incontinence, although one record did refer to "history of 
incontinence" that could predate the date of injury.

Dr. HS stated in conclusion the Veteran has a mild-to-
moderate back disability secondary to longstanding DDD with 
nerve root compression and radiculopathy, although without 
consistent evidence of positive neurological findings.  The 
disability may have begun as a result of injuries sustained 
during active duty, but has been increased by a history of 
several accidents over the intervening years and also made 
materially worse by the aftereffects of a stroke.  Dr. HS 
stated it is less likely than not that the treatment rendered 
by VA caused or permanently worsened any back disability.

Analysis

The instant claim was filed prior to October 1, 1997.  
Accordingly, neither evidence of an unforeseen event nor 
evidence of VA negligence is required to support the claim.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, an 
additional disability must be shown to have resulted from VA 
hospitalization or medical treatment.  Specifically, the 
evidence must show that something VA did or failed to do 
resulted in additional disability.

As noted above, compensation is not payable under 38 C.F.R. 
§ 3.358 for the continuance or natural progress of the 
disease or injury for which the hospitalization, medical or 
surgical treatment, or examination was furnished, unless VA's 
failure to exercise reasonable skill and care in the 
diagnosis or treatment of that disease or injury caused 
additional disability or death that probably would have been 
prevented by proper diagnosis or treatment.  

In this case, the Veteran's symptoms appear to have 
progressively worsened since 1988, but there is no medical 
evidence showing such worsening was anything other than the 
natural progress of the disease.  Specifically, there is no 
medical evidence of any failure by VA in December 1988 or 
January 1989 to exercise reasonable skill and care in the 
diagnosis or treatment of the disease.  

The Veteran's theory of causation, per his statement in 
support of claim filed in February 2005 and his comments to 
the VA examiner in October 2006, appears to be as follows: in 
December 1988, following his workplace injury, he presented 
to VA for treatment for his back injury but was told by a VA 
neurosurgeon there was nothing wrong with him and he could 
return to work, even though there was radiographic evidence 
of record (X-ray or CT scan) showing an abnormality.  Because 
of the alleged misdiagnosis the Veteran did not get timely 
surgery to correct his spinal osteophytes that eventually 
punctured a nerve root and injured the legs, bowel and 
bladder.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994)

In this case, VA examiner Dr. HS reviewed the entire claims 
file and interviewed the Veteran to understand the Veteran's 
contentions.  Dr. HS pointed out that none of the Veteran's 
providers, VA or private, had ever indicated that anything 
other than conservative treatment was appropriate, and Dr. HS 
concluded it is less likely than not that the treatment 
rendered by VA caused or permanently worsened any back 
disability.  This opinion is consistent with the October 2006 
opinion of Dr. SR that there was no evidence of anything that 
had been overlooked in the Veteran's early treatment by VA.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Further, no medical opinion supportive 
of the claim has been proffered.  Accordingly, the competent 
and uncontroverted medical opinion of record shows the 
Veteran does not have an additional disability due to VA 
medical treatment.

The Veteran cited correspondence by Dr. HLW in support of his 
contentions; specifically, he pointed to an October 1994 
sworn affidavit and an April 1995 draft letter in which Dr. 
HLW argued that diagnostics (CT scans and MRIs) pertaining to 
the Veteran's spine disorder before and after December 1988 
had been misinterpreted by other physicians.  However, 
careful review of Dr. HLW's correspondence shows that his 
assertions of misinterpretation and misdiagnosis do not 
pertain to the VA physicians who treated the Veteran in 
December 1988 and January 1989.  Rather, Dr. HLW's 
correspondence specifically criticizes two physicians whose 
opinions had been cited by the worker compensation carrier in 
rejecting the Veteran's claim for worker compensation 
benefits.  Both of those physicians were consultants to the 
worker compensation carrier; neither was involved in the VA 
treatment provided to the Veteran.  Nothing in Dr. HLW's 
correspondence asserts VA physicians misinterpreted 
diagnostics, inadequately treated the Veteran, or otherwise 
caused the Veteran to incur any additional disability.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the Veteran's lay contentions.

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu, 2 Vet. App. 492.  Accordingly, the 
Veteran's theory of causation is insufficient without 
supporting medical opinion.  As noted above, the competent 
and uncontroverted medical opinion of record does not support 
the Veteran's claim.

The Veteran submitted photographs representing an MRI in 1987 
that he contends supports his claim, but the Board cannot 
find anything on the faces of those photographs that shows VA 
subsequently misdiagnosed the disorder in December 1988.  
Further, the Board may not base a decision on its own 
unsubstantiated medical opinion, but rather may reach a 
medical conclusion only on the basis of independent medical 
evidence or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case, the photographs submitted by the Veteran are not 
accompanied by any competent medical opinion showing the 
significance of those photographs in supporting the Veteran's 
claim.  Further, the photographs were in the file when the 
file was reviewed by Dr. HS, who nonetheless opined it is 
less likely than not the treatment by VA caused or 
permanently worsened any back disability.  


ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C. § 1151 for additional disability resulting from the 
failure of VA medical personnel to correctly diagnose the 
Veteran's back disorder in 1988-1989 is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


